UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☑ Definitive Additional Materials ☐ Soliciting Material Pursuant to 240.14a-12 PDL BIOPHARMA, INC. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EXPLANATORY NOTE This supplement to PDL BioPharma, Inc.’s proxy statement filed with the Securities and Exchange Commission on April 17, 2014 for use at the annual meeting of stockholders on May 28, 2014 (the “Proxy Statement”) is being filed to correct an inadvertent error. On page 48, within the “Summary Compensation Table” for Peter Garcia, a signing bonus in the amount of $75,000, as described in further detail on the Form 8-K filed with the Securities and Exchange Commission on April 30, 2013, was inadvertently omitted (the “Bonus”). The Bonus should also be set forth in Footnote (8) to the Summary Compensation Table. The revised “Summary Compensation Table” as it pertains to Mr. Garcia is as follows: Name and Title Year Salary Bonus Stock Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Peter Garcia $ 248,182 $ 75,000 $ 105,000 $ 239,850 $ 40,581 $ 708,613 Vice President and Chief Financial Officer Footnote (8) to the Summary Compensation Table is now revised as follows: “ Messrs. Garcia and Montez were not eligible to receive payment under the 2012/13 LTIP because they joined the Company after eligibility under the plan expired. Mr. Garcia received a one-time signing bonus of $75,000 in connection with his appointment as Vice President, Chief Financial Officer and Acting Chief Accounting Officer.” Except as specifically revised by the information contained herein, this supplement does not revise or update any of the other information set forth in the Proxy Statement. This supplement should be read in conjunction with the Proxy Statement. From and after the date of this supplement, any references to the “Proxy Statement” are to the Proxy Statement as supplemented hereby.
